Citation Nr: 1137816	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  99-16 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychosomatic disorder manifested as neurological symptoms secondary to service-connected posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for nerve damage.  

A hearing on this matter was held before the undersigned Veterans Law Judge on September 22, 2003.  A copy of the hearing transcript has been associated with the file.

In October 2008, the Board issued a decision denying entitlement to service connection for nerve damage.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision in January 2011, the Court affirmed the Board's denial of service connection for physiological damage to the nervous system, but set aside the decision with respect to an undeveloped claim involving psychosomatic disability secondary to service-connected PTSD.  Consequently, the Board has characterized the current issue before it as a claim of service connection for psychosomatic disability secondary to PTSD.  


REMAND

According to the January 2011 memorandum decision, the Board erred in failing to adjudicate a claim for service connection for a psychosomatic disorder as secondary to service-connected PTSD.  The Court found that "there is ample evidence in the record that [the Veteran's neurological] symptoms appear to be related to his PTSD," pointing specifically to a June 1998 treatment record in which the clinician "explained [to the Veteran] that it was more likely that the [neurological symptoms] that he is referring to are due to PTSD, rather than nerve damage."  The Court also referenced a June 2006 VA neurology consultation in which it was reported that the Veteran's "PTSD [is] having significant impact on his tremors and peripheral nerve disease," as well as many other clinical findings indicating a possible psychological component to the Veteran's symptomatology.  The Court affirmed the Board's October 2008 decision regarding service connection for physiological nerve damage and remanded the decision "with respect to the undeveloped portion of the claim involving psychosomatic disabilities secondary to PTSD."  

Although the Veteran's peripheral nervous system has been evaluated on several occasions throughout the course of the appeal, no opinion has ever been solicited as to whether he indeed experiences a psychosomatic disorder as secondary to service-connected PTSD.   Thus, remand is required so that a VA examination may be accomplished.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that additional notice is required to comply with the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Specifically, the Veteran must be notified of the type of evidence required to substantiate a claim of service connection for a psychosomatic disorder on a secondary basis.  38 C.F.R. § 3.310(a), (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  This is required because the agency of original jurisdiction (AOJ) has not yet adjudicated such a claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of evidence required to substantiate a claim for secondary service connection for a psychosomatic disorder.  He must be informed that the evidence must show that a psychosomatic disorder was either caused (proximately due to or the result of) or aggravated by his service-connected PTSD.

2.  After the aforementioned development has been completed, schedule a VA psychiatric examination to determine the nature and etiology of any psychiatric disability manifested by neurological symptoms.  The physician should review the claims folder and a copy of this remand, and should determine the correct diagnoses of any psychiatric disorder(s) that may manifest as neurological symptomatology.  Psychological testing should be conducted to assist in the determination.  

For each psychiatric disability identified, including any somatization disorder, the examiner should indicate whether it is caused or made worse by service-connected PTSD, and in so doing, the examiner should attempt to reconcile the psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record.  A complete rationale for all opinions expressed must be provided, and the examiner's opinion should be reconciled with the numerous clinical references to a potential psychological etiology for the Veteran's neurological symptoms that are contained within the record.  A copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  

3.  After the above has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

